         Case 1-17-44157-ess       Doc 118      Filed 02/05/21    Entered 02/05/21 12:04:20




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK
                                   BROOKLYN DIVISION

IN RE:                                               Case No. 17-44157-ess
                                                     Chapter 7
Sean M Murray

Debtor(s).

                                    NOTICE OF APPEARANCE


         US Bank Trust National Association, Not In Its Individual Capacity But Solely As Owner
         Trustee For VRMTG Asset Trust, a Secured Creditor in the above styled proceeding, hereby
         requests that all matters which must be noticed to creditors, any creditors' committees, and any
         other parties-in-interest pursuant to FRBP 2002, whether sent by the Court, the Debtor, or any
         other party in the case, be sent to the undersigned; and pursuant to FRBP 2002(g), requests
         that the following be added to the Court's Master Mailing List:
                                      Peter A. Lawrence, Esquire
                                         Stern & Eisenberg, PC
                                     485 B Route 1 South, Suite 330
                                     Woodbridge Corporate Center
                                            Iselin, NJ 08830




                                         By:        /s/ Peter A. Lawrence, Esquire
                                                 Peter A. Lawrence, Esquire,
                                                 Bar No: 4951836
                                                 Stern & Eisenberg, PC
                                                 485 B Route 1 South, Suite 330
                                                 Woodbridge Corporate Center
                                                 Iselin, NJ 08830
                                                 Phone: (516) 630-0288
                                                 Fax: (732) 726-8719
                                                 plawrence@sterneisenberg.com
                                                 Attorney for Creditor
        Case 1-17-44157-ess         Doc 118     Filed 02/05/21       Entered 02/05/21 12:04:20




                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, under the penalty of perjury, that I caused a true and correct copy of the
foregoing Notice of Appearance to be sent by electronic means via the Court's CM/ECF notification
system this 5th day of February, 2021, to the following:



Richard J. McCord
90 Merrick Avenue
East Meadow, NY 11554
rmccord@certilmanbalin.com
Chapter 7 Trustee


United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014
ustpregion02.br.ecf@usdoj.gov
U.S. Trustee



and by standard first-class mail postage prepaid to:

Sean M Murray PRO SE
PO Box 1110
Albany, NY 12201

Debtor(s)


                                          By:          /s/Peter A. Lawrence, Esquire
